Citation Nr: 9900061	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of 
frostbite (cold injury) of the hands and feet.

3.  Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1993.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1994 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, denied the veterans claims 
for service connection for chronic nervous disorder, to 
include PTSD, as well as residuals of a back injury and 
frostbite of the hands and feet.  

The Board will discuss the veterans nervous disorder claim 
in the body of this decision and reserve further comment on 
his residuals of frostbite and chronic low back disability 
claims for the REMAND appended to the end of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that service connection for 
chronic nervous disorder to include PTSD is warranted, as the 
disability had its onset during the Vietnam era.  Therefore, 
he believes that he is entitled to the benefit sought.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for chronic psychiatric disorder, to 
include PTSD, is well grounded.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for chronic psychiatric disorder, to 
include PTSD, is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A review of the record included the veterans service medical 
records, which reveal that he denied ever having had or now 
having frequent or terrifying nightmares, depression, or 
nervous trouble of any sort on Report of Medical History for 
enlistment examination purposes in March 1966.  The 
accompanying Report of Medical Examination shows a normal 
psychiatric evaluation.  There was no mention of the presence 
of PTSD or any other chronic mental disorder during his 
period of active duty service.  The veteran again denied ever 
having had or now having frequent trouble sleeping, 
depression, or nervous trouble of any sort on Report of 
Medical History for retirement examination purposes in 
October 1992.  The accompanying Report of Medical Examination 
shows a normal psychiatric evaluation.  The veteran retired 
from active duty service on January 31, 1993.

The veterans DD Form 214 shows that his military 
occupational specialties were that of Cannon Crewmember (17 
years, 1 month), First Sergeant (1 year) and Infantryman (3 
years, 1 month).  He was awarded numerous decorations, 
medals, badges, citations and campaign ribbons to include a 
Combat Infantryman Badge.

The veteran was afforded a VA PTSD examination in April 1993, 
at which time he reported that he was in Vietnam for 18 
months between 1968 and 1970.  He was with the 8th Artillery 
and other units.  Although he was never wounded, the veteran 
stated that he had many of his outfit killed during search 
and destroy missions and sweeps.  He mentioned no symptoms of 
flashbacks, nightmares or depression.  On mental status 
examination, the veteran was noted to be well-developed 
person who talked and related extremely well.  He was 
friendly, had good eye contact and a sense of humor.  He was 
clean, neat and appropriately dressed.  The veteran was also 
noted to be well oriented to time, place and person, with 
excellent recall for recent and remote events.  His affect 
was adequate and appropriate.  His mood showed no evidence of 
anxiety or depression.  His thinking was not concrete, but 
the examiner indicated that there was no evidence of 
loosening of associations, blocking or illogical thinking.  
He denied auditory and visual hallucinations, and tested 
reality adequately.  His IQ was estimated to be normal.  
Judgment and insight were noted to be intact.  There was no 
diagnosis provided for Axis I, as the examiner found that 
there were no symptoms which would indicate that the veteran 
has significant PTSD.  These negative findings were confirmed 
and continued on VA PTSD examination in December 1995.

Private treatment records developed at Crisp Regional 
Hospital in June and July of 1994, as well as VA treatment 
records developed between August 1993 and March 1996, did not 
mention the presence of any chronic mental disorder.

The veteran also presented testimony at a personal hearing 
before the local Hearing Officer in April 1996.  Concerning 
his chronic nervous disorder to include PTSD claim, the 
veteran cited his service in Vietnam from June 1968 to July 
1969 and from September 1969 to March 1970, and reported the 
names of three comrades killed in action.  He also described 
being trapped in a bunker by sniper fire and mortar attacks.

Analysis

[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, one which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although a claim need 
not be conclusive to be well-grounded, it must be accompanied 
by supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261, 262 (1992).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Where a veteran has served for 90 days or 
more during a period of war or following peacetime service on 
or after January 1, 1947, and a psychosis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

The United States Court of Veterans Appeals (Court) has 
stated that in order for a claim to be well grounded, there 
must be competent evidence of current disability, objective 
evidence of the incurrence or aggravation of a disease or 
injury during service, and a nexus between the in-service 
injury or disease and the current disability.  That means 
that for a well-grounded claim for service connection, there 
must be a current disability, disease or injury during 
service, and a link between the two.  Furthermore, the 
evidence needed to establish service connection for any 
particular disability must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause or symptoms during 
service, a competent opinion of a medical professional is 
required.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court further explained that eligibility for PTSD service 
connection requires the presence of 3 elements: (1) A 
current, clear diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and sufficiency of the 
claimed in-service stressor for purposes of a clinical 
diagnosis); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the specific claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The Federal Circuit Court has held that section 1154(b) does 
not create a statutory presumption that a combat veterans 
alleged disease or injury is service-connected, but lightens 
the burden of a veteran who seeks benefits for an alleged 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.  Combee v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  The 
Federal Circuit expounded that the statute sets forth a 
three-step analysis.  First, it must be determined whether 
there is satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  38 
U.S.C.A. § 1154(b) (West 1991).  Second, it must be 
determined whether this evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
Id.  If these two inquiries are met, the Secretary shall 
accept the veterans evidence as sufficient proof of 
service-connection, even if no official record of such 
incurrence exists.  Id.  If both of these inquiries are met, 
a factual presumption arises that the alleged injury or 
disease is service-connected.  Third, it must be determined 
whether the government has met its burden of rebutting the 
presumption of service-connection by clear and convincing 
evidence to the contrary.  Id.

After a careful review of the evidence of record, it is the 
finding of the Board that the veteran does not suffer from a 
chronic nervous disorder or PTSD.  While the veterans 
combat-related stressors are presumed pursuant to 38 C.F.R. 
§ 3.304(f) (1998), it is found that the evidence of record 
does not show a clear diagnosis of a chronic nervous disorder 
or PTSD by an appropriate mental health professional.  In 
Cohen, the Court stated that mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  See, supra at 140.  In the 
instant case, mental health professionals have previously 
afforded the veteran examination.  On each occasion, however, 
it was found that the veteran did not exhibit impairment 
secondary to any psychiatric condition.

In the absence of a clear diagnosis of chronic nervous 
disorder or PTSD, it is the finding of the Board that the 
veteran has not presented a well grounded claim of 
entitlement to service connection for chronic nervous 
disorder, to include PTSD.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obliged under 38 U.S.C.A. § 
5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  This obligation depends on the 
particular facts and the extent to which the Secretary of the 
Department of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the September 1995 Statement of the Case and the 
subsequent Supplemental Statement of the Case in which the 
appellant was informed that the evidence of record contains 
no diagnosis of PTSD or any other mental disorder.  
Furthermore, by this decision, the Board informs the veteran 
that competent medical evidence, demonstrating that he either 
manifests a chronic nervous disorder of service inception or 
a PTSD that is related to his in-service combat stressor(s), 
is needed to establish a well grounded claim for service 
connection.


ORDER

Service connection for a chronic psychiatric disorder, to 
include PTSD is denied.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).

A review of the record indicates that the veteran had normal 
clinical evaluations of the upper extremities, feet and spine 
on enlistment examination in March 1966.  Significantly, 
however, the veteran was seen with a cold injury to the tips 
of his fingers, with some small blisters, in February 1967.  
He was apparently treated and returned to duty.  The veteran 
was also seen with complaints of painful frozen feet in 
January 1972.  Field examination of the veteran, at that 
time, revealed no blisters or sensory loss.  However, the 
diagnostic impression was first degree cold injury.  In 
addition, the veteran was seen with complaints of back pain 
from a slip and fall injury in August 1987.  Although x-rays 
revealed no evidence of fracture, a Grade I spondylolisthesis 
of L5 over S1 was noted.

The veteran contends, in essence, that he currently manifests 
chronic disabilities as a result of his in-service injuries.  
Therefore, he believes that he is entitled to the benefits 
sought.

The Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the appellants 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Although the veteran was afforded a VA general 
medical examination in April 1993, the Board notes that its 
findings are inadequate as to determine whether the veteran 
is entitled to the benefits sought.  Initially, it is noted 
that the examination report is unclear as to whether an 
examination of the hands was, in fact, conducted.  Moreover, 
the examiner noted, without further comment as to its 
etiology, that the veterans left toe is slightly inverted.  
In addition, the objective findings show that there was full 
range of motion of the lumbar spine.  Yet, the diagnostic 
impression is noted to include history of lumbar strain, now 
with intermittent muscle spasm, and doubt peripheral 
neuropathy secondary to frostbite.  In view of the veterans 
documented in-service symptomatology, and the incomplete 
findings of VA general medical examination in April 1993, the 
Board finds that more comprehensive orthopedic and neurologic 
examinations are required.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for residuals of frostbite of 
the hands and feet, as well as chronic 
low back disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran must also be scheduled 
for examination by VA orthopedic and 
neurologic specialists in order to 
determine the nature and extent of his 
claimed disabilities of the hands, feet 
and low back.  Therefore, the veterans 
claims folder should be made available to 
and independently reviewed by the both 
examiners prior to examination.  X-rays 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  Complete range of motion 
studies of the hands, feet and low back 
must be accomplished.  The specialists 
must then correlate their respective 
findings and render opinions as to:

a. the nature, extent and etiology 
of pathology of any disorders of the 
hands, feet and low back; AND

	b. to the extent medically 
ascertainable, whether these current 
disorders, if any, may be clearly 
dissociated from his active duty service.

The specialists should also reconcile the 
veterans subjective complaints of pain 
with the objective findings.  A complete 
rationale for any opinions expressed, 
positive or negative, must be provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports. If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) (if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veterans claims for service 
connection for residuals of frostbite of 
the hands and feet, as well as chronic 
low back disability.

5.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the appealed issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This is to put the veteran on notice, and in keeping with 
the VAs duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1996) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
